


Exhibit 10.6

 

December 29, 2008

 

Oleg Khaykin

 

Dear Oleg:

 

Reference is made to your Employment Agreement dated February 6, 2008 by and
between you and International Rectifier Corporation (the “Company”) (the
“Employment Agreement”).

 

The purpose of this letter is to supplement the terms of the Employment
Agreement to include terms and conditions designed to make any payments pursuant
to the Employment Agreement compliant with Section 409A of the Internal Revenue
Code of 1986, as amended (including the Treasury Regulations and other published
guidance related thereto) (“Section 409A”). Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Employment
Agreement.

 

Your Employment Agreement is hereby amended as follows:

 

1.                                       Reimbursement of Legal Expenses. 
Section 4.2 is hereby amended to insert the following sentence as the last
sentence of the paragraph:  “No payment shall be made pursuant to this
Section 4.2 unless the Executive is employed by the Company on the date that the
payment or reimbursement for any eligible legal expenses is made.”

 

2.                                       Relocation Expenses.  Section 4.4 is
hereby amended to insert the following sentence as the last sentence of the
paragraph:  “No payment shall be made pursuant to this Section 4.4 unless the
Executive is employed by the Company on the date that the payment or
reimbursement for any eligible expenses is made.”

 

3.                                       Release; Exclusive Remedy.  The second
sentence of Section 5.4(a) is hereby amended to read as follows:  “As a
condition precedent to any Corporation obligation to the Executive pursuant to
Section 5.3(b), the Executive shall, upon or promptly following, but in no event
later than twenty-one (21) days following, his last day of employment with the
Corporation:  (i) provide the Corporation with a valid, executed, written
release of claims (in substantially the form attached hereto as Exhibit A, with
such changes to such form as the Corporation may determine necessary or
appropriate to help ensure that the release contemplated by such form is
maximally enforceable in accordance with applicable law) and such release shall
have not been revoked by the Executive pursuant to any revocation rights
afforded by applicable law; and (ii) satisfy his obligations under
Section 5.4(c).”

 

4.                                       Section 409A.  The following paragraphs
are hereby added to Section 5.7 of the Employment Agreement, with the paragraph
that begins “If the Executive is a “specified employee within the meaning…” as
paragraph (a) of Section 5.7:

 

“(b)                           It is intended that any amounts payable under
this Agreement shall either be exempt from or comply with Section 409A so as not
to subject the Executive to payment of any additional tax, penalty or interest
imposed under Section 409A.  The provisions of this Agreement shall be construed
and interpreted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

 

1

--------------------------------------------------------------------------------


 

(c)                                  To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, the Executive
shall not be considered to have terminated employment with the Company for
purposes of the Agreement and no payments shall be due under the Agreement which
are payable upon termination of employment until the Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.

 

(d)                                 For purposes of this Agreement, each amount
to be paid or benefit to be provided to the Executive pursuant to the Agreement
shall be construed as a separate identified payment for purposes of
Section 409A.”

 

Except as modified hereby, your Employment Agreement remains unmodified.  Please
indicate your agreement with the foregoing by signing where indicated below.

 

Regards,

 

 

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its:  Assistant Secretary

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Oleg Khaykin

 

Date:

 

 

2

--------------------------------------------------------------------------------
